—In an action to recover damages for personal injuries, etc., the defendant New York City Transit Authority appeals from an order of the Supreme Court, Kings County *552(Hutcherson, J.), dated September 5, 2001, which denied its motion for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed, with costs.
In response to the prima facie showing by the defendant New York City Transit Authority (hereinafter the Transit Authority) of its entitlement to judgment as a matter of law (see generally Winegrad v New York Univ. Med. Ctr., 64 NY2d 851), the plaintiffs submitted evidence, including the depositions of the injured plaintiff and a Transit Authority employee, as well as post-accident reports prepared by Transit Authority personnel and certain climatological data submitted on the motion, which raised questions of fact regarding whether the Transit Authority had notice of a dangerous condition on the step or created or exacerbated such a condition (see Figueroa v Lazarus Burman Assoc., 269 AD2d 215; Rizzo v Lincoln Diner Corp., 215 AD2d 546). Accordingly, the Supreme Court properly denied the Transit Authority’s motion for summary judgment dismissing the complaint insofar as asserted against it. Ritter, J.P., Luciano, Cozier and Rivera, JJ., concur.